DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2014/0198004) of record.
	Richards (e.g. Figs. 2-7) teaches a resonant cavity including: a 1st dielectric layer (e.g. 202, Hc) and a 2nd dielectric layer (e.g. 204, Hp) that can each have dielectric constants each selected to control the resonant frequencies (e.g. see [0023-0026]) and the layers each have a different thickness as shown in Fig. 2; the dielectric layers can be printed circuit board (PCB) layers (e.g. see the abstract); a patch of metal material (e.g. the center circular metal 208) is between the 1st and 2nd layers of dielectric; the cavity is defined (i.e. electromagnetically shielded) by via sidewalls (i.e. an effective electrical metal wall) and ground plane (e.g. see [0028] and the figures) and the top includes metallization layer 212 and a bottom metal layer as shown in Fig. 2 (Claims 2-3); apertures are formed by the open non-metal area in the top layer around 212 and the open area in the bottom layer where a via 210 is extending to the bottom in Fig. 2 (Claims 4, 5); the shape of the patch 208 will affect resonant frequency of the resonance cavity since it is affecting coupling of energy and performance of the filter (e.g. see [0024]) and is the same structurally as the present invention claimed structure thus would function the same; and the device functions as a filter antenna unit (e.g. see the title of the invention) (Claims 10-11) and the device can be used in an antenna array (e.g. see[0015]) (Claim 12).

	However, Richards does not appear to explicitly teach that the 1st and 2nd dielectric layers have different dielectric constants (Claims 1 and 14), or that the device is used in a wireless device (Claim 13).
	It would have been considered obvious to one of ordinary skill in the art to have modified the Richards device to have the 1st and 2nd dielectrics be different materials of different dielectric constants, especially since Richards appears to show that the two materials are independent of each other (e.g. see Fig. 2, Erp and Erc) and also Richards (e.g. [0024] and [0026] that the individual materials can be selected to provide the advantageous benefit of controlling and defining the resonant frequency thus having different-from-each-other 1st and 2nd dielectric materials and constants would have been a mere optimization to tune the resonant characteristics generally taught by Richards.
	Also, it would have been considered obvious and routine to one of ordinary skill in the art  to have used the Richards device in a wireless system, because Richards teaches one such application is where spectral efficiency and interference are of a concern (e.g. see [0003]) and  wireless communications system such as mobile devices and satellites are well-known applications that commonly have such interference and spectral efficiency concerns and use RF antennas/filters thus such an application of the Richards device would have been obviously  advantageous for improving system performance of a wireless system.




Response to Arguments
Applicant's arguments filed 8/13/22 have been fully considered but they are not persuasive. 
Applicant argues that Richards does not teach a resonance cavity that has 1st and 2nd PCB layers and that Richards teaches cavity resonators each only having one dielectric substrate. In other words, Applicant appears to be arguing in multiple ways that the present claims require the two PCB layers to be inside the cavity.
This argument is not persuasive because Richards Fig. 2 teaches a dielectric layer (e.g. 202) that is a cavity resonator and an additional dielectric layer (204) is on the dielectric layer (202), and the layers can be PCB layers (e.g. see the abstract). Applicant appears to be arguing that the claimed cavity must have the two PCB layers inside the cavity but that is not commensurate with what is claimed in Claims 1 and 14. Claims 1 and 14 merely state that the cavity resonator device has the two PCB layers but does not specify that they must be inside the cavity and is not specific as to where those PCB layers are located. To further illustrate this point, present claim 1 also states that the resonance cavity comprises a shielded enclosure but the enclosure is not actually in the cavity but instead forms part of the device as a whole thus in the same manner the Richards dielectric 204 can be considered part of the resonant cavity device since it is on the surface of the cavity resonant layer 202 forming a unitary device and shares the aperture 214 between the two PCB layers. 



Allowable Subject Matter
Claims 6-9 and 15 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843